At a former day of this term this case was reversed and remanded because of the action of the county court in dismissing appellant's appeal. The Assistant Attorney-General has filed a motion for rehearing, for the first time calling our attention to the act of the Twenty-seventh Legislature, amending article 889, title 10, of the Code of Criminal Procedure, providing for the conditions of a bond given in the prosecution of appeals in justices and inferior courts. The condition of said bond under said act is as follows: "That the defendant shall well and truly make his personal appearance before the county court of said county at its next regular term, stating the time and place of holding the same, and there remain from day to day and from term to term and answer in said cause on trial in said court." This act went into effect ninety days after the adjournment of said Legislature, which adjourned on April 9, 1901. It appears from the *Page 200 
record that appellant was tried on July 17, 1901; his motion for new trial was overruled on July 18, 1901; and the appeal bond was executed by appellant from the corporation court in which he was originally tried, on July 23, 1901. This bond is conditioned as follows: "That he, the said Joe Martin, shall prosecute his appeal with effect and shall pay such fine and costs as shall be adjudged against him in said county court, as well as all costs that have been adjudged against him in said corporation court." The amended act of the Twenty-seventh Legislature, supra, was therefore in effect at the time appellant executed his appeal bond in said corporation court. We think the motion of the Assistant Attorney-General is good. The appeal bond does not comply with the conditions that were required by law at the time he attempted to prosecute his appeal. The county court, therefore, did not obtain jurisdiction to try appellant on his attempted appeal from said corporation court. The county court not having jurisdiction, it follows that the Court of Criminal Appeals had none in appellant's effort to prosecute his appeal to this court. The motion for rehearing is therefore granted, and the appeal of appellant to this court is dismissed.
Motion granted and appeal dismissed.